Mr. Chief Justice Hernández
delivered the opinion of the court.
By public deed executed on November 9, 1911, before Notary Rafael Arce Bollet, Luis Toro Pasarell, president of the Porto Eican Leaf Tobacco Co., canceled a number of mortgages made in favor of said corporation on three farms situated in the municipal district of Grurabo; and upon presentation of a copy of said deed to the Eegistrar of Caguas for admission to record, the registrar entered the record of the cancellation with the curable defect that the powers given by the board of directors of the Porto Eican Leaf Tobacco Co. to its president, Luis Toro Pasarell, to cancel said mortgages have not been properly established, as stated by him in his decision of December 20 of said year.
This decision of the registrar has been appealed from, in so far as the curable defect noted is concerned.
Prom an examination of the deed canceling the mortgages it appears that in article 4 of the by-laws of the Porto Eican Leaf Tobacco Co. the president is given the power to give and to collect credits, and to accept and to cancel the mortgages given as security therefor; and, inasmuch as the Eegistrar of Caguas acknowledges that Luis Toro Pasarell is the president of said corporation, whose capacity as such has also been established, there is no doubt that said Luis Toro Pasarell has "the power to cancel mortgages, which he has exercised in exe* ■outing the deed in question.
Por the foregoing reasons that part of the decision of *128the Begistrar of Caguas from which this appeal has been taken should be reversed and the registrar notified that the deed canceling the mortgages should be admitted to record without the curable defect referred to.

Reversed.

Justices MacLeary, Wolf, del Toro, and Aldrey concurred.